LIST OF SUBSIDIARIES Alderon has one wholly-owned subsidiary, 0964896 B.C. Ltd., which is incorporated in British Columbia. Alderon also owns 75% of the common shares of Kami General Partner Limited, a company incorporated in Ontario, and owns 75% of The Kami Mine Limited Partnership, an Ontario limited partnership. Kami Railway Company Limited is a wholly-owned subsidiary of Kami General Partner Limited List of Jurisdictions in which Alderon and its subsidiaries are qualified to do business. Alderon Iron Ore Corp. British Columbia Ontario Quebec Newfoundland and Labrador 0964896 B.C. Ltd. British Columbia Quebec Newfoundlandand Labrador Kami General Partner Limited Ontario Quebec Newfoundland and Labrador The Kami Mine Limited Partnership Ontario Quebec Newfoundland and Labrador Kami Railway Company Limited Newfoundland and Labrador
